Opinion by
Mr. Justice Sterrett:
In their petition to the court of quarter sessions, certain inhabitants of Penn township and Yerona borough represented that they labored under great inconvenience for want of a public road to lead from the southern end of Fourth avenue in the borough of Verona, to a point on the public road known as the Verner Hill road at or near the property of Henry Morrow, and •asked for the appointment of proper persons to view and lay out the proposed road. Viewers were accordingly appointed, who, .after complying with the requirements of the road' law, as to notice, etc., proceeded to discharge the duties of their appointment, and in due time reported in favor of a public road between 'the termini named in the petition, giving the several courses and •distances of the same. Their report was regularly approved, .and the width of the road fixed at 30 feet.
In due course, and without objection from anyone, the report was confirmé! absolutely and an order to open the road served •on the supervisors of Penn township, in which it was located. Instead of proceeding to obey the order of court, these gentlemen then presented their petition, reciting the action of the *123■court, alleging want of jurisdiction to do what had been done, etc., and praying that the order confirming the report of viewers be set aside and all proceedings quashed. A rule to show cause was thereupon granted and a stay of proceedings ordered by the court. After hearing and due consideration of the reasons assigned for revoking the order of confirmation, the petition was very properly dismissed, at the costs of the petitioners.
In view of what has been said by the learned judge of the court below in his opinion disposing of the application, we deem it unnecessary to notice specially any of the nine specifications of error. There is no merit in either of them.
Proceedings affirmed, and ordered that the costs be paid by the petitioners.